Citation Nr: 1118146	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent lumbosacral strain with degenerative changes.

2.  Entitlement to a rating in excess of 20 percent for swelling of the left ankle. 

3.  Entitlement to a rating in excess of 10 percent for swelling of the right ankle. 

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right shoulder.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

8.  Entitlement to an effective date prior to May 10, 2007 for assignment of a 10 percent rating for tendonitis of the right hand.  

9.  Entitlement to an effective date prior to May 10, 2007 for assignment of a 10 percent rating for tendonitis of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reviewed the claims in February 2007 and March 2009.  In these appeals, the left shoulder, right shoulder, left knee, and left ankle disabilities were characterized as multiple joint arthritis, rated as 40 percent disabling.  After the March 2009 Board remand, the Appeals Management Center (AMC) re-characterized this issue by granting separate ratings for each joint.  The ratings were made effective, April 1, 2002, which was recognized as the date of his claim for increase. 

In April 2009, the AMC carried out the Board's March 2009 decision to assign a 10 percent rating for tendonitis of the right hand and a 10 percent rating for tendonitis of the left hand.  The AMC made these ratings both effective May 10, 2007.  The Veteran filed a July 2009 notice of disagreement regarding the effective date.  A statement of the case regarding these issues has not been issued, and these claims will be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2010, the RO increased the ratings for the left ankle and right ankle to 20 percent and 10 percent, respectively.  Since higher ratings are available for ankle disabilities and the Veteran is presumed to be seeking the maximum rating, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also referred a claim for TDIU in its March 2009 decision and remand.  No action has been taken regarding this claim.  In the interim period, the United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As increased rating claims are on appeal, the issue is included as set forth on the title page.  

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record and referred for rating action in the March 2009 Board decision and remand.  To date, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The necessary development for the issues remanded by the Board in March 2009 has not been fully completed and the case is returned for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2009 to evaluate the lumbosacral, ankle, shoulder and left knee disabilities.  The examiner reported ranges of motion, but noted that these were all accomplished with pain.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 38 C.F.R. §§ 4.40, 4.45 (2010).

The VA examiner; however, did not report the point in the ranges of motion when pain began or whether she meant that there was pain throughout the ranges of motion.  Hence, it is not possible to rate these disabilities in accordance with the applicable regulations and Court precedent.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Additionally, the August 2009 VA examination report shows that the Veteran reported weakness in his lower extremities.  No neurological studies were conducted during the examination to evaluate his complaints.  The Veteran's disability; however, is rated on the basis of its orthopedic and neurologic manifestations.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  A neurological examination is necessary to determine the extent of neurologic disability associated with the service connected lumbar spine.  

Turning to the issue of TDIU, the Court has held that entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  38 C.F.R. § 4.16(a) (2010).  Marginal employment shall not be considered substantially gainful employment.  Id.

The Veteran has stated that his service connected disabilities prevent employment.  The record raises a claim for a TDIU under Roberson.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

The Board notes that the Veteran currently meets the percentage requirement for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

Turning to the issues of an earlier effective date for assignment of a 10 percent rating for right hand tendonitis and left hand tendonitis, the Veteran submitted a July 2009 notice of disagreement with the April 2009 rating decision.  Accordingly, a statement of the case is required.  38 U.S.C.A. § 7105(c) (West 2002).  A statement of the case has not yet been issued and the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should send the Veteran letter informing him of the information and evidence necessary to substantiate a TDIU claim.  The AOJ should ask the Veteran to report his employment history and educational achievement.

2.  If the August 2009 examiner is available, request that she provide an addendum to her August 2009 VA examination report.  The claims file must be available for review and the examiner should indicate receipt and review in the addendum report.  The examiner should note the point in the reported ranges of motion when pain was demonstrated.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities (lumbar strain, left and right shoulders, left and right ankles, left knee, and bilateral tendonitis of the hands) would be sufficient to preclude him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him.  If the examiner finds that the Veteran would be capable of gainful employment, she should provide examples of the type of employment he would be able to perform.

The examiner should provide a rationale for this opinion.

If the examiner is unavailable, or cannot provide the requested information and opinions, the Veteran should be afforded a new examination to obtain the necessary information and opinions.

3.  Schedule the Veteran for an examination to evaluate all neurologic manifestations of his service connected low back disability.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should specifically note the severity of any associated disability of the peripheral nerves.

The examiner should also provide an opinion as to whether the service connected disabilities would combine to preclude all gainful employment for which the Veteran would otherwise be capable.  The examiner should provide a rationale for this opinion.  If the Veteran would be capable of gainful employment, the examiner should provide examples of the type of opinion that he would otherwise be capable of performing.

4.  The agency of original jurisdiction should issue a statement of the case as to the issues of entitlement to an earlier effective date for the assignment of a 10 percent rating for tendonitis of the right hand and an earlier effective date for the assignment of a 10 percent rating for tendonitis of the left hand.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

5.  Review the record to ensure the examination reports comply with the remand instructions. 

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



